Citation Nr: 0306598	
Decision Date: 04/04/03    Archive Date: 04/10/03	

DOCKET NO.  00-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for facial scars of the 
left eye and chin. 

2.  Entitlement to service connection for a skin disorder of 
the hands and torso, to include as due to an undiagnosed 
illness.

(The issue of entitlement to service connection for a skin 
disorder of the hands and torso, to include as due to an 
undiagnosed illness, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the benefit sought on appeal.  
The veteran, who had active service from July 1987 to July 
1991 and from January 1993 to September 1998, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disorder of 
the hands and torso, to include as due to an undiagnosed 
illness pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When this development is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903.  After providing notice and reviewing any 
response to the notice from the veteran, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  All evidence obtainable without the veteran's assistance 
has been obtained by the RO.

2.  The veteran is not shown to have a scar of the left 
eyelid that is causally or etiologically related to service, 
including a motor vehicle accident which occurred in May 
1991.  

3.  A scar of the chin is causally or etiologically related 
to service.




CONCLUSION OF LAW

1.  A scar of the left eyelid was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).

2.  A scar of the chin was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate and 
complete a claim.  Collectively, the rating decision, as well 
as the Statement of the Case and Supplemental Statements of 
the Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters to the veteran dated in December 2001 and 
February 2002 specifically notified the veteran of evidence 
needed to substantiate his claim, and the September 2002 
Supplemental Statement of the Case specifically informed the 
veteran of the provisions of the VCAA, including the division 
of responsibility between the VA and the veteran in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the RO has made attempts to obtain the veteran's service 
medical records, and medical records dated between 1990 and 
1998 have been obtained.  The Board acknowledges that one 
response from the Department of the Army dated in December 
2002 indicated that records reflected that the veteran was a 
member of an United States Army Reserve troop program unit 
and suggested that the RO contact the veteran for additional 
data concerning their unit and address.  The RO did so, but 
no response was received to the RO's request for information 
concerning the veteran's Reserve unit.  The RO also requested 
private medical records, but was informed that based on 
information provided in the RO's request the medical facility 
was unable to locate medical records pertaining to the 
veteran.  The veteran was notified of these efforts to obtain 
medical records.  The Board also notes that the RO requested 
information from the veteran, specifically a statement from 
the veteran's brother, who he reports was involved in the 
motor vehicle accident that he reports occurred in May 1991, 
and the specific local police department that issued a 
citation and investigated the motor vehicle accident, but the 
veteran did not respond to the RO's offer of assistance.  
Lastly, the Board notes that the veteran was afforded a VA 
examination in connection with his claim.  Beyond the 
evidence that the RO was unable to obtain without further 
assistance from the veteran, the veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence obtainable without the 
veteran's assistance has been obtained and that the case is 
ready for appellate review.  




Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of facial scars of the 
left eyelid and chin.  A Report of Medical History portion of 
a February 1990 service examination shows the veteran 
reported a positive response to head injury and the examiner 
indicated that this referred to head sutures 7 to 8 times 
with no loss of consciousness.  A report of a medical 
examination performed in August 1990 includes a Report of 
Medical History which shows the veteran indicated that he had 
experienced head injury and the examiner commented that the 
head injuries refer to motor vehicle accident, football all 
before Army with no loss of consciousness.  A service medical 
records dated in May 1991 shows the veteran was seen for 
complaints of anterior chest wall pain.  The impression was 
rule out anterior rib fractures.  An entry on that record 
indicates that there were stitches in the left eye and chin 
from the accident.  A May 1991 radiographic report shows the 
veteran was seen for a chest X-ray following a motor vehicle 
accident which occurred two weeks prior.  It was noted that 
the veteran hit the steering wheel with his chest.  An 
obvious anterior chest wall asymmetry was present with the 
right chest wall lower than the left.  No significant 
abnormality was identified.  A service medical record dated 
in June 1991 documents eye trouble, near-sighted and 
astigmatism, as well as head injury, and stitches from 
accident.

A report of a VA examination performed in December 1998 shows 
the veteran reported that he was involved in a motorcycle 
accident and sustained a small laceration of the left upper 
lid, the chin and the left upper arm.  It was noted that 
these were treated as superficial lacerations with cleansing 
and a few stitches.  Following the examination the diagnosis 
was superficial lacerations of the face and arm.  The 
examiner indicated that the first one, the left eyelid was 
not visible and was probably well healed.  The scar of the 
chin was one centimeter square, well healed with no 
abnormality, keloid or hypertrophy.  




Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(b).  

Based on this evidence and record, the Board finds that 
service connection is warranted for a scar of the left chin, 
but that the evidence is against the claim for service 
connection for a scar of the left eyelid.  Service medical 
records confirm that the veteran was involved in a motor 
vehicle accident in May 1991, but do not document treatment 
for lacerations of the left eyelid and chin.  While the 
veteran was requested to provide additional information 
pertaining to the accident, specifically the name and address 
of the police department that investigated the accident, a 
statement from the veteran's brother, who the veteran 
indicated was also involved in the accident, and records from 
a private medical facility which rendered treatment following 
the accident, the veteran did not provide the information 
necessary to assist the RO in obtaining this information.  
Nevertheless, the veteran's service medical records do 
contain an entry that the veteran had stitches in the left 
eye and chin from the accident.  Therefore, the Board finds 
that the veteran did, in fact, sustain an injury in service 
which necessitated stitches of the left eyelid and chin.

While the veteran may have received treatment for injuries he 
sustained during service, the law still requires that there 
be ascertainable residuals or residual disability 
attributable to the injury.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("In the absence of proof of a present 
disability there can be no valid claim.")  The veteran was 
afforded a VA examination in December 1998 to ascertain 
whether residual disability of the left eyelid and chin 
remained following the service accident, but following the 
examination the examiner indicated that there was no scar 
visible of the left eyelid, but identified a one-centimeter 
square scar of the chin.  Accordingly, the Board concludes 
that service connection for a scar of the left eyelid is not 
warranted since no ascertainable residuals have been shown.  
However, service connection for a scar of the chin is 
established since the VA examination disclosed the presence 
of a scar from the service accident. 


ORDER

Service connection for a facial scar of the left eyelid is 
denied.

Service connection for a facial scar of the chin is granted.



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

